Woods, J.,
delivered the opinion of the court.
To the gross inadequacy of price paid by appellee, at execution 'sale, for the property sold, as ground for setting aside the sale, there are to be added these circumstances, which demonstrate the character of the transaction. 1. Before any judgment was rendered in the suit of the Watertown Steam Engine *247Company against the appellees herein, one of them had put in the hands of that company’s attorneys collaterals largely in excess of the debt due the company, and supposed that the matter of even bringing suit had been abandoned. 2. After judgment obtained, no effort was made to enforce its collection for about twelve months, although one of the appellees had property in Yazoo county and the other in Holmes county. 3. "Without direction of the attorneys of the Watertown Steam Engine Company, and in some manner and by some direction not disclosed, after about twelve months had elapsed subsequent to the rendition of judgment, and while appellees had property -where they lived, execution was sent, without the knowledge of either appellee and without the knowledge of the attorneys of plaintiff company in that suit, to Nankin county, levied upon the mill property of the appellee, Pinkerton, and, before he ever heard of the matter, his valuable property was sold for a comparative trifle. 4. So unconscionable did the transaction. appear to the attorneys of the plaintiff in execution that they expressed, on learning of the sale, their ready willingness to unite with the attorney of appellees in moving the court out of which the execution issued to vacate the sale thus made thereunder.
Viewed in the light of these circumstances, it would have been a palpable perversion of justice not to have vacated the sale.

Affirmed.